Q[tDbER. llf) J.D/5

To;   Abel    ACo~TAjeleRK                                          RECEIVED IN
                                                           COURT OF CRIMINAL APPEALS
      Coo~r oF c.~tM' iJAl   APPEAls oF Tt:XAS
       Austl/J ,/-A 78'7!1                                          ocr 22 201s
                                                                Abel Acosta, Clerk
       l!J R.E:      fl~'l     N~, 53   'f!JS8'-b ·   LJ R-. 3 Ll 053- fJLf
                                                                I




                    f 1,D ~ tJ 0.   '534-!J 5 g- E